Case 5:18-cr-00227-SLP Document 32 Filed 11/26/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)

-vs- ) No. CR-18-227-SLP
)
JOSEPH MALDONADO-PASSAGE, )
a/k/a Joseph Allen Maldonado, )
a/k/a Joseph Allen Schreibvogel, )
a/k/a “Joe Exotic,” )
)
Defendant. )
ORDER

Before the Court is Unitecl States’ Motion Requesting Playback of Detention
Hearing [Doe. No. 31]. The United States requests permission to listen to a playback of
the detention hearing of Defendant Joseph Maldonado-Passage, held before Magistrate
Judge Bernard M. J ones on October 4, 2018.

IT IS THEREFORE ORDERED that counsel for the United States may listen to
playback of the detention hearing

IT ls so oRDERED rhis'>gtiay ofwovember, 2013.

FW%.C\__/

BERNARD M. JONES
UNITED STATES MAGISTRATE JUDGE

